DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “exhaust gases or waste heat” in line 1. It is unclear how the recitation of line 1 is to be interpreted (with regards to waste heat) as the two elements are recited in alternative form and exhaust gas appears to be required in line 7. For purposes of examination only the alternative of exhaust gas will be considered.
Claims 2-8 depend from claim 2 and are rejected for the same reasons therefrom.
Claims 2, 7 and 8 are directed to an apparatus but appear to only describe the intended use and/or the environment of use of the apparatus. Although it is permissible to describe an apparatus in terms of function, it is unclear what structure is required by the recitations in these claims. For purposes of examination the claims will be interpreted as recitations of intended use that only require a structure capable of the recited use.
Claim 3 recites “platinum/palladium” in line 2. It is unclear if these two elements are in alternative form or if the claim requires both elements. For purposes of examination the recitation will be interpreted as being alternatives.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0186544 A1 to Elwart et al. (Elwart).
In reference to claim 1, Elwart discloses an energy recovery converter for exhaust gases or waste heat, the converter comprising: a membrane electrode assembly including a first electrode (116, Fig. 2), a second electrode (114) and an oxygen ion conductive membrane (112; par. 0023) sandwiched between the first and second electrodes, each of the first and second electrodes including at least one oxidation catalyst configured to promote an electrochemical reaction (pars. 0025, 0032); an exhaust gas having a first molecular oxygen content, the second electrode of the membrane electrode assembly being exposed to the exhaust gas and the first electrode of the membrane electrode assembly being exposed to a gas having a second molecular oxygen content, the second molecular oxygen content being higher than the first molecular oxygen content (see Figs. 3 and 4, par. 0027; the first electrode is exposed to air or oxygen rich exhaust gas); and an external electrical load connected between the first and second electrodes of the membrane electrode assembly (via 122).
In reference to claim 2, Elwart discloses the energy recovery converter according to claim 1, wherein a fuel is mixed with oxygen rich gas and burned in order to produce the exhaust gas (in engine 10, Fig. 1).
In reference to claim 3, Elwart discloses the energy recovery converter according to claim 1, wherein the at least one oxidation catalyst is a platinum/palladium catalyst (par. 0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elwart as applied to claim 1 above, and further in view of US 2007/0186876 to Elwart et al. (Elwart 2).
In reference to claim 4, Elwart discloses the energy recovery converter according to claim 1, but fails to explicitly disclose a first chamber containing at least one reduction catalyst. However, Elwart 2 discloses a similar system including an energy recovery converter with a similar structure (625, Fig. 6) and further comprising a first chamber containing at least one reduction catalyst (620). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reduction catalyst disclosed by Elwart 2 into the system of Elwart. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Elwart teaches that the reduction catalyst advantageously treats NOx emissions while providing for optimum temperature control of the energy recovery converter (par. 0007).
In reference to claim(s) 9 and 10, under the principles of inherency, the prior art apparatus of the modified Elwart would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claims 5-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Elwart as applied to claims 4 and 9 above, and further in view of US 2006/0096277 A1 to Surnilla et al. (Surnilla).
In reference to claims 5 and 6, the modified Elwart teaches the energy recovery converter according to claim 4, but fails to explicitly disclose the composition of the reduction catalyst. However, Surnilla discloses a reduction catalyst that functions in the same way as the reduction catalyst of Elwart wherein the at least one reduction catalyst is selected from the group consisting of rhodium and platinum (par. 0033). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known reduction catalyst composition of Surnilla for the known reduction catalyst of the modified Elwart. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2143).
In reference to claim 7, the modified Elwart teaches the energy recovery converter according to claim 6, wherein the exhaust gas includes hydrocarbons, nitrogen oxides and water, and wherein, in the first chamber, the hydrocarbons and water in the exhaust gas are converted to water, carbon dioxide, nitrogen and carbon monoxide by the rhodium catalyst (interpreted as intended use; however, this is an inherent property of a NOx reduction catalyst).
In reference to claim 8, the modified Elwart teaches the energy recovery converter according to claim 7, wherein oxygen from the gas having the second molecular oxygen content enters the first electrode and is oxidized by the at least one oxidation catalyst contained therein to produce oxygen ions, wherein the oxygen ions are conducted through the oxygen ion conductive membrane and electrons are released to the external electrical load, and wherein the electrons are transferred from the external electrical load to the second electrode and combine with the oxygen ions to oxidize the carbon monoxide and any unreacted hydrocarbons at their respective reaction potentials (interpreted as intended use, see above).
In reference to claim(s) 11 and 12, under the principles of inherency, the prior art apparatus of the modified Elwart would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,261,862 B2, US 2007/0186545 A1, US 2007/0190377 A1 and US 2007/0186537 A1 each disclose systems similar to what is recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746  
22 September 2021